Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00055-CV

                                        IN RE Comfort ROBERTS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 22, 2014, relator Comfort Roberts filed a petition for writ of mandamus

followed by an emergency motion for temporary stay the following day. In his petition, Roberts

seeks relief from the trial court’s October 2013 order of contempt. The court has considered the

petition for writ of mandamus and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and the emergency motion for temporary stay are

denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2013CI12260, styled Lloyd Douglas Enterprises, Inc. d/b/a River City Care
Center and Steve Robinson v. Comfort Roberts, Joe A. Fuentes, Cynthia Huggins and Ida Jackson, pending in the
166th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.